Order filed, January 17, 2020.




                                       In The

                      Fourteenth Court of Appeals
                                    ____________

                                NO. 14-19-00920-CR
                                  ____________

                   JEFFREY WAYNE WOFFORD, Appellant

                                          V.

                         THE STATE OF TEXAS, Appellee


                      On Appeal from the 180th District Court
                               Harris County, Texas
                          Trial Court Cause No. 1592815


                                      ORDER

         The reporter’s record in this case was originally due December 9, 2019. See
Tex. R. App. P. 35.1. On December 11, 2019, this court granted the court reporters
request for extension of time to file the record until January 9, 2020. To date, the
record has not been filed with the court. Because the reporter’s record was not
filed within the time prescribed in the first request, the court issues the following
order.
      We order Serena Pace, the court reporter, to file the record in this appeal
within 30 days of the date of this order.          No further extension will be
entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). If Serena Pace does not timely file the record as ordered, the
Court may issue an order directing the trial court to conduct a hearing to determine
the reason for the failure to file the record.



                                     PER CURIAM


Panel Consists of Justices Wise, Jewell and Poissant.